SCHRODER, J.,
Dissenting:
The majority acknowledges that through a scrivener’s error (the wrong book and page numbers were inserted in the mortgage release), the MERS mortgage was not released of record. When the property owners sought to refinance, the MERS mortgage appeared as a cloud on the title. The property owners’ attorney notified MERS that although the MERS mortgage was paid in full, it was not released of record. MERS confirmed with its personnel that a release had been sent but failed to check the accuracy of the release. MERS never notified the property owners or their attorney that it believed a valid release had been recorded, nor did the property owners’ attorney volunteer to MERS the errors in the release that MERS had prepared.
When the property owners did file suit against MERS for a release, and for statutory damages under KRS 382.365 for an untimely release, MERS filed a corrected release but resisted the statutory damages contending good cause existed for the untimely release-the failure of the property owners to notify MERS of the defects in the release. The trial court, the Court of Appeals, and a majority of this Court all agree with MERS that the failure of the property owners to notify MERS of the defects in the mortgage release was good cause to not impose the statutory fine. I disagree because that rationale improperly shifts the burden of procuring a mortgage release onto the property owners instead of the mortgage company — where the statute places the burden.15
NOBLE and VENTERS, JJ., join.

. The statutory damages may appear high on their face, but the amount is set by the General Assembly.